TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 24, 2019



                                      NO. 03-18-00353-CR


                                 Jason Britt Redden, Appellant

                                               v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment adjudicating guilt and revoking community supervision

rendered by the trial court. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the judgment, but that there was error requiring

correction. Therefore, the Court modifies the judgment to reflect that Redden pleaded not true

to the State’s revocation allegations. The Court affirms the judgment adjudicating guilt and

revoking community supervision as modified. Because Redden is indigent and unable to pay

costs, no adjudication of costs is made.